Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Yokogawa OTTAWA, Canada – January 5, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Automation Middleware Solutions, Inc., has entered into a patent license agreement with Yokogawa Electric Corporation for technology related to the automation of industrial facilities, includingmanufacturing plants and refineries. This patent portfolio was acquired through a licensing partnership with a top industrial development company in May 2015. Yokogawa is a leading control company in the industrial automation industry. Yokogawa’s product offerings include distributed control systems for the monitoring and control of processes in various production facilities. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
